Beck, J.,
dissenting. — I cannot concur in the conclusion *358of the majority of the court announced in the tenth point of the foregoing opinion. The identical questions of law involved in this point arose in Collins v. City of Council Bluffs, 35 Iowa, 432. The facts in this case are very like those of that; and the conclusions reached in both are based upon the same grounds. What I said in my dissenting opinion in that ease is applicable to this. I still entertain the views of the law expressed therein, and now have no doubt of their correctness. For the reasons stated in that opinion, I dissent in this case. I concur in the foregoing majority opinion upon all points in the case save the tenth.